     Case: 1:19-cv-02198 Document #: 20 Filed: 04/24/19 Page 1 of 1 PageID #:83

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

SFG, Inc.
                               Plaintiff,
v.                                                   Case No.: 1:19−cv−02198
                                                     Honorable Andrea R. Wood
Kimbal Musk, et al.
                               Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, April 24, 2019:


       MINUTE entry before the Honorable Andrea R. Wood: Motion Hearing set for
4/24/2019 at 9:00 a.m. is reset for 4/24/2019 at 10:00 AM. Mailed notice(ef, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
